Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 31-48 are pending.



Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hoskins et al. (US Patent Application Publication 2015/0159747), herein after referred to as Hoskins.
Regarding independent claim 48, Hoskins discloses a haptic operating device (abstract reference variable tactile feedback; figure 3 and paragraph [0022] reference variable tactile) for a motor vehicle (abstract and paragraph [0013] reference vehicular application of the present disclosure), the haptic operating device comprising: 
a base plate(figure 1 reference base assembly 12 with surface 13 in plate form);
a stationary central part disposed above said based plate and connected to said base plate by way of a carrier arm (figure 1 reference centrally located column body portion 64 connected to and above base plate 12 via carrier arm/column 14);
a hollow rotary knob rotably mounted about said stationary central part (Support for the claimed limitation of “hollow” regards tubular parts 281 and 282 of the current application. In light of the current application’s specification support: figure 1 of prior art Hoskins discloses tubular parts 86, 64, 60, 56, and 32 all depicted to be, individually and as a whole, hollow and intended to be formed together as a rotary knob about a stationary central part (such as carrier arm/column 14.), said hollow rotary knob having an internal diameter (figure 2 depicts an internal diameter and surface of hollow rotary knob 92);
a magnetorheological transfer apparatus for selectively braking a rotational movement of said rotary knob (Paragraph [0022] describes braking device 32 to utilize magnetic resistive fluid to adjust the tactile force. Claim 7 of prior art Hoskins describes the magnetic resistive fluid as magnetorheological fluid. Figure 2 depicts details of the braking device 32 to comprise a central aperture/diameter 50 dimensioned to permit the insertion over carrier/column 14 as described in paragraph [0013].); 
a coupling device disposed to couple said rotary knob to said transfer apparatus for conjoint rotation (Support for coupling device is found within the current application’s figure 1 reference 270 comprised of internal teeth of the lower tubular part 282 and external teeth 272 of brake component 3 as described in the originally filed specification pages 22-23 lines 21-31 and 1-10 respectively. Therefore, wherein the brake component may additionally be claimed as a coupling device: prior art Hoskins’ figure 2 reference column body portion 64 coupled with column 14 via corresponding teeth/detent profile surfaces 94. The portions of column body portion 64 and column 14 coupled together are interpreted as the coupling device whereas the portions of column body portion 64 and column 14 not coupled together are interpreted respectively as the claimed stationary central part and carrier arm.);
said transfer apparatus having an external diameter that is smaller than said internal diameter of said hollow rotary knob (Figure 1 reference internal diameter 50 larger than smaller external diameter of column 14 enabling column 14 to extend through the central aperture 50 as described in paragraph [0013].); and
said carrier arm and said transfer apparatus being disposed next to one another inside said hollow rotary knob (figure 2 reference carrier arm 14 disposed directly adjacent to transfer apparatus/braking device 32 specifically to enable detent assembly to interact with column body portion 64 as depicted in figure 2).

Allowable Subject Matter
4.		Claims 31-47 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a haptic operating device for a motor vehicle comprising: a magnetorheological transfer apparatus rotatable parallel to and centrally located around a central rotation axis of a hollow rotary knob with a brake component which rotates in an axis parallel to the central rotation axis, a stationary central part fastened to a base plate by a carrier arm within hollow rotary knob, a coupling device rotationally conjointly coupling said rotary knob to the brake component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
5.		Applicant's arguments filed 6/22/2021 have been fully considered and relate towards newly amended subject matter. In regards to claims 31-47 the examiner agrees and claims 31-47 have been allowed as shown above. However, in regards to claim 48 the amended subject matter differs in that it does not include the subject matter wherein the rotation axis of the brake component is radially offset from the central rotation axis and rather regards differences in diameters between various components. It is suggested to add the allowable subject matter into claim 48. This action is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622